301 S.W.3d 555 (2009)
Brittany BOYD, Plaintiff/Appellant,
v.
YOUNG AMERICA INSURANCE, Defendant/Respondent.
No. ED 92999.
Missouri Court of Appeals, Eastern District, Division Two.
December 15, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 21, 2010.
Robert S. Merlin, Clayton, MO, for Plaintiff/Appellant.
Robert L. Nussbaumer, St. Louis, MO, for Defendant/Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA COHEN, J.

ORDER
PER CURIAM.
Brittany Boyd (Appellant) appeals from the summary judgment entered by the trial court in favor of Young America Insurance (Respondent) on Appellant's claims for breach of contract and vexatious refusal to pay against Respondent, based on Respondent's failure to provide uninsured motorist coverage under Appellant's mother's (Insured) policy, for injuries Appellant sustained while driving Insured's car. We have reviewed the briefs of the parties and the record on appeal and conclude that Respondent is entitled to judgment as a matter of law. Tinch v. State Farm Ins. Co., 16 S.W.3d 747, 750 (Mo. App. E.D.2000). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).